                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

DEC LAND CO., LLC, ET AL                           CIVIL ACTION NO. 20-cv-0147

VERSUS                                             JUDGE ELIZABETH E. FOOTE

GRIGSBY PETROLEUM, INC., ET AL                     MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

       Before the court is a Motion to Withdraw filed by Kevin J. Severson, counsel for

defendant BSI Operating, LLC. Doc. 6. Counsel represents in the motion that he has

recently become in conflict with BSI. The motion is granted.

       Organizations such as corporations or limited liability companies cannot appear pro

se. Furthermore, an officer, director, manager or employee of an organization generally

cannot appear in a representative capacity in legal proceedings for that organization.

Memon v. Allied Domecq Qsr, 385 F.3d 871, 873 (5th Cir. 2004); Southwest Express Co.

v. Interstate Commerce Commission, 670 F.2d 53, 55 (5th Cir. 1982). Thus, it is essential

that an organization such as a limited liability company have counsel.

       Accordingly, BSI Operating, LLC must enroll new counsel by March 20, 2020. If

it fails to enroll new counsel by the March 20, 2020, deadline, its answer (Doc. 1, Exh. 3)

will be stricken from the record, and a default will be entered against it. That may lead to

the entry of a default judgment.
        The clerk is directed to (1) mail a copy of this Order to BSI at the address shown in

the Motion to Withdraw (BSI Operating, LLC, 1746F South Victoria Ave., #382, Ventura,

CA 93003-6592); and (2) make an entry on the docket sheet regarding the mailing.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 24th day of February,

2020.




                                         Page 2 of 2
